Case: 1:18-cv-00423-DRC-KLL Doc #: 81 Filed: 06/19/20 Page: 1 of 2 PAGEID #: 444




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION

 MICHAEL SLOCUM,

              Plaintiff,
                                               Case No. 1:18-cv-423
       v.                                      JUDGE DOUGLAS R. COLE
                                               Magistrate Judge Karen Litkovitz
 SERGEANT S. BEAR, et al.,

              Defendants.
                                        ORDER

       On April 28, 2020, Magistrate Judge Litkovitz issued a Report and

Recommendation (the “R&R”) (Doc. 78), recommending that this Court deny

Plaintiff Michael Slocum’s Motion for Preliminary Injunction (Doc. 73), which sought

his permanent transfer from the Southern Ohio Correctional Facility (“SOCF”).

Magistrate Judge Litkovitz’s R&R concluded that Slocum’s Motion failed to

establish a substantial likelihood of success on the merits or that he will suffer

irreparable harm absent a preliminary injunction. Moreover, the R&R found that

the nature of the equitable relief that Slocum sought was improper as it would have

required the Court to order Defendants to affirmatively act (i.e., transfer Slocum to

another correctional facility), rather than to enjoin Defendants from taking certain

acts and thereby maintain the status quo. (Id. at 3, #434). The R&R then advised

the Parties that a failure to object within the 14 days specified by the R&R may

result in forfeiture of rights on appeal, which includes the right to District Court

review. (See id. at 4, #435 (first citing Thomas v. Arn, 474 U.S. 140, 149–53 (1985);

then United States v. Walters, 638 F.2d 947 (6th Cir. 1981)).
Case: 1:18-cv-00423-DRC-KLL Doc #: 81 Filed: 06/19/20 Page: 2 of 2 PAGEID #: 445




      Now, the time period for objection has run, and no party has objected. 28 U.S.C.

§ 636(b)(1)(C). “There is no indication that Congress, in enacting § 636(b)(1)(C),

intended to require a district judge to review a magistrate’s report to which no

objections are filed.” Thomas, 474 U.S. at 152; see also Berkshire v. Beauvais, 928

F.3d 520, 530–31 (6th Cir. 2019) (noting “fail[ure] to file an objection to the

magistrate judge’s R&R … is forfeiture, not waiver”) (emphasis i n original).

      Thus, the Court ADOPTS Magistrate Judge Litkovitz’s R&R (Doc. 78), and

thereby DENIES Slocum’s Motion for Preliminary Injunction. (Doc. 73).

      SO ORDERED.


June 19, 2020
DATE                                          DOUGLAS R. COLE
                                              UNITED STATES DISTRICT JUDGE




                                          2
